11-3374-ag
         Zheng v. Holder
                                                                                       BIA
                                                                               A096 425 876
                                                                               A096 425 877
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 4th day of December, two thousand twelve.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                REENA RAGGI,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _______________________________________
12
13       MING ZHENG, JAI YONG ZHENG, AKA JA YUN
14       ZHANG, AKA JA YUN ZHENG, AKA JIA YUN
15       ZHENG, AKA JIA YONG ZHENG,
16                Petitioners,
17
18                         v.                                   11-3374-ag
19                                                              NAC
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _______________________________________
24
25       FOR PETITIONER:               Vlad Kuzmin, Kuzmin & Associates
26                                     P.C., New York, New York.
27
28       FOR RESPONDENT:               Tony West, Assistant Attorney
29                                     General; Carol Federighi, John W.
 1                          Blakeley, Senior Litigation Counsel;
 2                          Sul Kee Kim, Law Clerk, Office of
 3                          Immigration Litigation, United
 4                          States Department of Justice,
 5                          Washington, D.C.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   decision of the Board of Immigration Appeals (“BIA”), it is

 8   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 9   review is DENIED.

10       Petitioners Ming Zheng (“Zheng”) and Jai Yong Zheng,

11   natives and citizens of the People’s Republic of China, seek

12   review of a July 20, 2011, decision of the BIA denying

13   Zheng’s motion to reopen.   In re Ming Zheng, Jai Yong Zheng,

14   Nos. A096 425 876/877 (B.I.A. July 20, 2011).       We assume the

15   parties’ familiarity with the underlying facts and

16   procedural history of this case.

17       We review the BIA’s denial of a motion to reopen for

18   abuse of discretion, mindful of the Supreme Court’s

19   admonition that such motions are “disfavored.”       Ali v.

20   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

21   Doherty, 502 U.S. 314, 322-23 (1992)).    Aliens seeking to

22   reopen proceedings may file one motion to reopen no later

23   than 90 days after the date on which the final

24   administrative decision was rendered.    8 U.S.C.


                                   2
 1   § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).    It is

 2   undisputed that Zheng’s September 2010 motion to reopen was

 3   untimely, because the BIA issued its final order of removal

 4   in 2006.   However, the time and number limitations for

 5   filing a motion to reopen do not apply if the motion is

 6   “based on changed country conditions arising in the country

 7   of nationality or the country to which removal has been

 8   ordered, if such evidence is material and was not available

 9   and would not have been discovered or presented at the

10   previous proceeding[s].”   8 U.S.C. § 1229a(c)(7)(C)(ii); see

11   also 8 C.F.R. § 1003.2(c)(3)(ii).

12       In this case, the agency did not abuse its discretion

13   in denying Zheng’s motion to reopen as untimely.

14   Substantial evidence supports the agency’s conclusion that

15   the background materials do not demonstrate a change in

16   country conditions material to Zheng’s claim that she is

17   eligible for relief.   See Jian Hui Shao v. Mukasey, 546 F.3d

18   138, 169 (2d Cir. 2008) (applying the substantial evidence

19   standard to the agency’s determination of whether there was

20   a change in country conditions).    Zheng’s decision to begin

21   practicing Christianity in the United States constitutes a

22   self-induced change in personal circumstances that did not


                                   3
 1   merit an exception to the time and number bars applicable to

 2   motions to reopen.    See Wei Guang Wang v. BIA, 437 F.3d 270,

 3   274 (2d Cir. 2006).

 4       Further, the BIA reasonably gave limited evidentiary

 5   weight to the letters and documents from China that Zheng

 6   submitted in support of her application.     The BIA’s decision

 7   to give limited weight to this evidence is entitled to

 8   particular deference, see Xiao Ji Chen v. U.S. Dep’t of

 9   Justice, 471 F.3d 315, 342 (2d Cir. 2006), and, here,

10   nothing in the record compels the conclusion that the BIA

11   erred, as it relied on the IJ’s underlying adverse

12   credibility determination to decline to credit Zheng’s

13   corroborating evidence, see Qin Wen Zheng v. Gonzales, 500

14   F.3d 143, 146-49 (2d Cir. 2007) (relying on the doctrine

15   falsus in uno, falsus in omnibus to conclude that the agency

16   may decline to credit documentary evidence submitted with a

17   motion to reopen by an alien who was found not credible in

18   the underlying proceeding) (citing Siewe v. Gonzales, 480

19   F.3d 160, 170 (2d Cir. 2007)).     As we previously upheld the

20   agency’s adverse credibility determination, that

21   determination constitutes the law of the case and we decline

22   to revisit it.    See Ming Zhang v. Holder, 585 F.3d 715, 726

23   (2d Cir. 2009).

                                    4
 1       Finally, although Zheng provided articles describing

 2   the harassment, arrest and interrogation of members of

 3   underground churches in China, those articles did not

 4   describe a change in country conditions since Zheng’s 2005

 5   hearing.   See Matter of S-Y-G-, 24 I. & N. Dec. 247, 253

 6   (BIA 2007) (holding that in evaluating evidence of changed

 7   country conditions, the BIA “compare[s] the evidence of

 8   country conditions submitted with the motion to those that

 9   existed at the time of the merits hearing below”).     Rather,

10   the 1998 U.S. State Department profile of asylum claims and

11   country conditions in China submitted for Zheng’s 2005

12   merits hearing reflects that, between 1994 and 1997, the

13   government of China was engaging in a policy of repressing

14   unregistered church activity, including surveillance,

15   detentions, arrests and destruction of property.     The 2002

16   U.S. State Department report on country conditions in China

17   – also submitted for Zheng’s 2005 merits hearing – describes

18   similar conduct by the Chinese government. Although the 2008

19   U.S. State Department report submitted with Zheng’s motion

20   to reopen reflects that religious repression continues in

21   China, nothing in these materials reflects that the

22   treatment of Christians in China has worsened.     Accordingly,

23   as Zheng failed to demonstrate a change in conditions, the
                                   5
 1   BIA did not abuse its discretion in denying her motion to

 2   reopen as untimely.   See 8 U.S.C. § 1229a(c)(7)(C)(i), (ii);

 3   8 C.F.R. § 1003.2(c)(2), (3).

 4       For the foregoing reasons, the petition for review is

 5   DENIED.   As we have completed our review, any stay of

 6   removal that the Court previously granted in this petition

 7   is VACATED, and any pending motion for a stay of removal in

 8   this petition is DENIED as moot. Any pending request for

 9   oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk
14
15




                                     6